DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 2-10-2021. As directed, claims 1-2, and 17-19 have been amended, claims 5 and 7 have been cancelled, and claims 20-22 have been added. Thus, claims 1-4, 6, and 8-22 are pending in the current application.

Response to Amendment
Claims 2, and 17-19 have been amended to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Claims 1 and 17 have been amended to address outstanding indefiniteness rejections. The previously held rejections under 35 USC 112(b) are hereby withdrawn. Further the rejections of claims 2-13, which inherited the deficiencies of claim 1, are hereby withdrawn.
Claim 7 was cancelled, and thus the rejection of claim 7 under 35 USC 112(b) is rendered moot.
Applicant has filed a Terminal Disclaimer to obviate the provisional double patenting rejection over application 16/090,296.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
-A lockout member in claims 1-2, 4, 9-12, and 20-21 interpreted as member 117 in Figure 2, and described on page 7 of Applicant’s disclosure, and functional equivalents thereof
-A dose release firing system in claims 13, 15, 17, and 22 interpreted as member 122 in Figure 3 and described at page 11 of Applicant’s Specification, and functional equivalents thereof
-A stored energy device in claim 17 interpreted as member S in Figure 3 and described at page 11 of Applicant’s Specification, and functional equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest art of record, Lawrence (US 8141550), Johansson (US 5392768), Deaton (US 2008/0173301), and Bowman (US 2008/0156321) fail to anticipate and/or render obvious, either alone or in combination, the unique combination of a refill assembly for use in a medicinal inhaler and configured to be removably coupled to a reusable assembly of the medicinal inhaler, the refill assembly comprising: a patient port; an adapter configured to cause a dose of medicament to be released, the adapter movable between a first position in which a dose of medicament is not released and a second position in which the dose of medicament is released; and a lockout member rotatable between a first position in which the adapter is not movable from its first position to its second position, and a second position in which the adapter is movable from its first position to its second position; wherein the lockout member is in its first position when the refill assembly is not coupled to the reusable assembly and is in its second position 
Similarly, the art made of record fails to anticipate and/or render obvious the claim limitations of claim 13, which requires the aforementioned limitations as recited in claim 1.
Finally, the art made of record fails to anticipate and/or render obvious the limitations of independent claim 20 which necessitates a refill assembly for use in a medicinal inhaler and configured to be removably coupled to a reusable assembly of the medicinal inhaler, the refill assembly comprising: a patient port;Amendment and ResponsePage 6 of 13Application No.: 16/090,300Filing Date:October 1, 2018 an adapter configured to cause a dose of medicament to be released, the adapter movable between a first position in which a dose of medicament is not released and a second position in which the dose of medicament is released; and a lockout member movable between a first position in which the adapter is not movable from its first position to its second position, and a second position in which the adapter is movable from its first position to its second position; and an axis that defines an axial direction that extends along or substantially parallel to the axis, and wherein the adapter and the lockout member are movable in the axial direction relative to one another when the lockout member is in its second position; wherein the lockout member is in its first position when the refill assembly is not coupled to the reusable assembly and is in its second position when the refill assembly is coupled to the reusable assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785